U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD
7331.04
1/31/2003
Pretrial Inmates

1. [PURPOSE AND SCOPE §551.100. In addition to convicted
inmates, the Bureau of Prisons houses persons who have not been
convicted. Procedures and practices required for the care,
custody, and control of such inmates may differ from those
established for convicted inmates. Pretrial inmates will be
separated, to the extent practicable, from convicted inmates.
Except as specified by this rule, policies and standards
applicable to persons committed to the custody of the Attorney
General or the Bureau of Prisons apply also to pretrial inmates
as defined in §551.101.]
§551.101 refers to Section 7 of this Program Statement.
2. SUMMARY OF CHANGES. Definitions are given for deportable
aliens and excludable aliens. Deportable alien detainees are
subject to this PS’ requirements.
The term holdover is defined, and the SENTRY assignments
associated with holdovers are explained.
Procedures for searching a pretrial inmate who is charged with a
misdemeanor or committed for civil contempt are explained.
Notification requirements when a pretrial inmate receives
medication have been defined in the section on medical,
psychiatric, and psychological care.
Notification requirements when disruptive behavior occurs or
disciplinary action is taken have been defined.
[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 7331.04
1/31/2003
Page 2
Procedures for developing the Institution Supplement have been
simplified.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Pretrial inmates will be separated to the extent
practicable from convicted inmates. When this is not
practicable, staff will screen and assess pretrial inmates,
permitting those who do not present a risk to the security or
orderly running of the institution to have regular contact with
convicted inmates.
b. Pretrial inmates will not be required to work (other than
housekeeping tasks in their cells or community living area),
unless they waive their right not to work.
c. An initial assessment of pretrial inmates will be conducted
within 48 hours of admission.
d. Pretrial inmates will be offered the opportunity to
participate in institution programs and services as is consistent
with safety and the orderly running of the institution.
e. The status of pretrial inmates will be reviewed regularly
and each time they return from court.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 7331.03

b.

Pretrial Inmates (11/22/94)

Directives Referenced
PS 1315.07
PS 1505.03
PS 5111.03
PS 5270.07
PS 5290.12
PS 5800.12
PS 6000.05

Legal Activities, Inmate (11/5/99)
Language Translations Used in Official
Documentation (10/31/97)
Mariel Cuban Detainees (10/25/99)
Inmate Discipline and Special Housing Units
(12/29/87)
Intake Screening (3/16/99)
Receiving and Discharge Manual (12/31/97)
Health Services Manual (9/15/96)

c. Rules cited in this Program Statement are contained in
28 CFR 551.100-120.

PS 7331.04
1/31/2003
Page 3
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4263, 3-4272, 3-4343, 3-4344,
3-4374, and 3-4375
b. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-3E-02, 4A-01, 4B-03,
4E-19, 4E-20, 4E-44, 4E-45, and 5A05
6. BACKGROUND. Normally, pretrial inmates are housed in
administrative institutions that include Metropolitan Detention
Centers (MDCs), Federal Detention Centers (FDCs), and
Metropolitan Correctional Centers (MCCs). These institutions may
also house convicted inmates awaiting sentencing or movement to
designated institutions, or sentenced inmates who require further
court appearances.
Other types of Bureau institutions also house pretrial inmates.
Specific areas within these institutions have been designated for
housing pretrial inmates. Several institutions also operate jail
units which are in separate buildings adjacent to the main
institution but are considered part of that institution. The
Bureau also operates the Federal Transfer Center (FTC) in
Oklahoma City, Oklahoma.
Title 18 U.S.C. § 3142(i)(2) states that pretrial inmates are to
be separated, "to the extent practicable, from persons awaiting
or serving sentences or being held in custody pending appeal."
What is practicable is contingent upon the individual
institution’s design, structure, and operation. When it is not
practicable to keep pretrial inmates separate, after intake
screening and assessment, staff may permit, based upon sound
correctional judgment, pretrial inmates who do not present a risk
to the institution’s security or orderly running to have regular
contact with convicted inmates.
Pretrial inmates may not be compelled to work other than to
perform housekeeping tasks in their cells and in the community
living area. Pretrial inmates will be given the opportunity to
waive their right not to work in order to participate in
institution work programs (see Section 9.i.).
Pretrial inmates identified by management staff as inappropriate
for housing with convicted inmates will be, to the extent
practicable, housed separately from convicted inmates. This
housing is to be accomplished while imposing the least
restrictive constraints consistent with security needs and
following sound correctional judgment.

PS 7331.04
1/31/2003
Page 4
In addition to the definitions provided in Section 7, pretrial
inmates are U.S. Marshals Service (USMS) prisoners. A Memorandum
of Understanding (MOU) exists between the Bureau and the USMS.
From the MOU, a procedural memorandum established a fixed number
of beds for the USMS at specific Bureau institutions. The USMS
is also responsible for operating the Justice Prisoner and Alien
Transportation System (JPATS). Inmates defined in Section 7 may,
therefore, occupy USMS beds; however, rules language does not
apply to holdover inmates.
7.

[DEFINITIONS §551.101

a. Pretrial inmate. For purposes of this rule, "pretrial
inmate" means a person who is legally detained but for whom the
Bureau of Prisons has not received notification of conviction.
Thus, "pretrial inmate" ordinarily includes a person awaiting
trial, being tried, or awaiting a verdict.]
The term "pretrial inmate" also includes a person awaiting
sentencing after having pleaded or been found guilty when the
Bureau has not received notification of conviction. See the
implementing information in Section 11.d. for procedures
regarding notification of conviction.
[(1) Civil contempt, deportable aliens, or material
witnesses. For purpose of this rule, an inmate committed for
civil contempt, or as a deportable alien, or as a material
witness is considered a pretrial inmate.]
Deportable alien detainees housed in Bureau detention
institutions, e.g., FDCs, MDCs, contract detention facilities,
and jail units, are considered pretrial inmates for this PS’
purposes.
An excludable alien, e.g., an alien who is apprehended while
attempting to enter the U.S. and who is inadmissible under U.S.
law, is not considered a pretrial inmate. Mariel Cuban
detainees, for example, are excludable aliens.
These detainees are likely to be confined in Bureau
institutions for extended periods of time and do not have all the
constitutional rights and protections guaranteed to citizens,
sentenced alien inmates, and deportable alien detainees.
Generally, they are housed in a general population setting, where
they have been designated, and are eligible to participate in
programs made available to sentenced inmates. Refer to the
Program Statement on Mariel Cuban Detainees.

PS 7331.04
1/31/2003
Page 5
Some Bureau institutions provide a specific number of beds
for the Immigration and Naturalization Service (INS) to house
detainees. These detainees are given the SENTRY Arrival and
Release Status (ARS) assignment of A-INS. For this PS’ purposes,
these INS detainees are also considered pretrial, but are not the
USMS’ responsibility.
See Section 11.b. for housing separation guidelines for
deportable alien detainees who are in Bureau custody immediately
upon completion of a sentence for a felony conviction. When an
INS detainee's immigration status is not known, institution staff
should contact the local INS office for clarification.
[(2) Mental evaluation or treatment. An inmate committed
under Title 18 U.S.C. Sections 4241(b) and (d), 4242(a), or
4243(b) is considered to be a pretrial inmate, whereas
commitments under Sections 4243(e), 4244, 4245 or 4246 are
treated as convicted inmates.
(3) Concurrent federal and state sentences. For purpose of
this rule, an inmate in a status described in paragraph (a)
introductory text, (a)(1), or (a)(2) of this section and who is
at the same time serving a state or federal sentence is not
considered a pretrial inmate.
b. Convicted inmate. For purposes of this rule, an individual
a court has found guilty of an offense punishable by law.]
The term "convicted" refers to an inmate’s current status; an
inmate who has completed service of any and all sentences imposed
by a court is not considered to be a convicted inmate for this
PS’ purposes.
c. Holdover. 28 CFR 541.22 defines a holdover as a person “en
route to a designated institution.” For this PS’ purposes,
holdovers are considered USMS prisoners. However, because they
are convicted, they are not subject to the rules for pretrial
inmates.
Holdovers occupy beds allocated to the USMS at Bureau
institutions. A Bureau holdover (A-BOP HLD) is a Bureau inmate
transferring from one Bureau institution to another. The purpose
of this ARS assignment is to help assign financial responsibility
for medical care.

PS 7331.04
1/31/2003
Page 6
The term “holdover,” identified by the ARS of A-HLD, includes
an inmate who has been:
•
•
•

convicted but not yet sentenced, or
sentenced but not yet designated, or
designated but not received at the initial designated
facility.

8. [COMMITMENT PRIOR TO ARRAIGNMENT §551.102. On receipt of a
U.S. Marshal remand, the Bureau of Prisons shall accept an
individual who has not been arraigned for commitment as a
pretrial inmate, provided that the institution has appropriate
detention facilities available for that individual.]
Pretrial inmates are to be admitted in accordance with procedures
in the Receiving and Discharge Manual.
9. [PROCEDURE FOR ADMISSION §551.103. Staff in administrative
institutions or institutions with administrative components
housing U.S. Marshals' prisoners shall establish procedures for
admitting a pretrial inmate which include, but are not limited
to:
a.

Verification of commitment papers;]

Staff will obtain information from the USMS or arresting agent
which may reflect on the inmate's behavior or offense severity.
The receiving officer or other designated staff will:
•
•
•
[b.

question the USMS staff about separatees,
identify other special security or medical precautions,
and
ensure this information is included on the U.S. Marshal
Remand to Custody form.
Search of the inmate;

Pretrial inmates charged with misdemeanors or committed for
civil contempt may not be visually searched unless there is
reasonable suspicion that they are concealing a weapon or other
contraband or they consent, in writing, to a visual search. If
these inmates are not visually searched, they must be housed in
an area separate from all other inmates (see the Receiving and
Discharge Manual).
c.

Photographing and fingerprinting;

PS 7331.04
1/31/2003
Page 7
d.

Disposition of clothing and personal possessions;]

Procedures will be established with arresting agencies
regarding disposal of property which:
•
•
•
[e.

cannot be stored at the institution,
presents a security risk, or
is mailed easily to the arrestee's residence.
Intake screening (including Notice of Separation);]

The staff member conducting intake screening will advise the
pretrial inmate, depending upon the institution’s design,
structure, and operation, that the inmate may have contact with
convicted inmates. The inmate is to be asked to sign the Notice
of Separation segment of the Federal Prison System Pretrial
Inmate Work Waiver/Notice of Separation form (BP-S203).
If the inmate refuses to sign this form, staff will document
this refusal on the form.
[f. Providing institution guidelines governing telephone calls
(including procedures for making unmonitored calls to an
attorney);
g.

Provisions for personal hygiene, to include:
(1)

Issue of personal hygiene items;

(2)

Issue of clean clothing; and

(3)

Opportunity for shower and hair care;

h.

Orientation;]

Pretrial inmates are not required to participate in the
institution’s Admission and Orientation (A&O) program, but they
are required to receive a copy of both the A&O and the Inmate’s
Rights and Responsibilities pamphlets. If staff do not use the
SENTRY-generated intake screening form, they will devise a form
to document that pretrial inmates have received a copy of both.
[i.

Opportunity for waiver of right not to work;]

Pretrial inmates are given the opportunity to waive the right
not to work. Inmates may decide to waive, or rescind a waiver,
at any time. The work waiver portion of BP-S203 must be used to
document the waiver or its rescission.

PS 7331.04
1/31/2003
Page 8
[j.

Assignment to an appropriate housing unit.]

Thorough screening and good professional judgment are essential
to ensure pretrial inmates' safety and security. The screening
process should identify seriously ill, violent, aggressive,
escape risk, or high profile inmates who require closer
supervision.
If a pretrial inmate is charged with a misdemeanor or committed
for civil contempt, see Section 9.b, Search of the Inmate,
regarding housing.
10. INTAKE SCREENING AND ASSESSMENT OF PRETRIAL INMATES. Within
the first 48 hours of admission, an initial risk/needs assessment
must be made. A systematic procedure for interviewing pretrial
inmates thoroughly minimizes risks. Procedures specified in this
section are to augment those in the Program Statement on Intake
Screening.
a. Unit Staff. Typically, staff conducting intake screening
are unit managers, case managers, correctional counselors, and
physician assistants; however, the Warden may identify other
staff based on institution capabilities and needs. Institution
Supplements must also provide for screening inmates returning
from court, as events at court may alter the inmate's separation
and/or security needs.
b. Information Needed. Unit staff must actively seek
information which may reflect on the inmate's behavior or offense
severity, thereby helping to determine the inmate's security,
medical, psychological, and/or other special needs. Unit staff
should document an initial impression and make a recommendation
for housing to the unit manager.
Normally, the decision of a housing assignment for a pretrial
inmate is not delegated below the unit manager level. Alternate
procedures may be implemented based on institution needs only
with specific written guidelines the Warden approved.
The inmate is to be interviewed using the Pretrial Inmate
Interview form (BP-S562). When indicated, contact is to be made
with other agencies to seek additional information. Sufficient
information must be available to identify the inmate's risk/needs
adequately.
Information obtained during the initial intake screening and
subsequent interviews will be documented, placed into the
Inmate's Central File, and used in following reviews.

PS 7331.04
1/31/2003
Page 9
(1) Assessment Sources. Information required for an
accurate risk/needs assessment may be obtained from the following
sources:
•
•
•
•
•
•
•
•
•
•
•
•
•

U.S. Marshal Remand Form and accompanying booking
information- both verbal and written
Medical/psychological screening
Intake screening information
Pretrial Services (bond information, prior record,
and U.S. Probation Officer (USPO) report)
Arresting agency
U.S. Attorney's Office
U.S. Marshals Service
Prior institution reports (federal, state, and
local)
Inmate interview
Medical reports
Defense attorney
Inmate's family
SENTRY.

(2) Assessment Information. The following is the type of
information used to determine an inmate's security requirements
and health/psychological needs:
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Separatee information
Prior criminal history
Record of violence
Escape or attempted escape (secure or non-secure
facility, etc.)
Current offense/charge
Prior institutional adjustment
Age
Behavior/attitude during intake screening
Special needs (psychological, medical, suicide
risk)
Alcohol or drug abuse
Detainer or other pending charges
Bond information
Group affiliations (gangs, cartel, organized
crime, prior law enforcement, identifying marks
such as tattoos)
Notoriety, high profile cases in the media
Potential length of sentence.

c. Physician Assistant. An initial assessment of an inmate’s
medical and mental health status is made during the intake
screening and medical interviews. A physician assistant or other

PS 7331.04
1/31/2003
Page 10
medical staff identified by the Warden, must conduct the
screening.
The Warden will establish procedures with the local USMS and
other appropriate federal agencies for those new arrestees who
need medical care beyond that available at the institution. A
referral to a psychologist should be made at this stage if
indicated or requested by the inmate.
d. Non-English-Speaking Inmates. Efforts will be made to
communicate in an inmate's native language. Translations of
local documents, forms, and records may be used in accordance
with the Program Statement on Language Translations Used in
Official Documentation.
11. [HOUSING §551.104. To the extent practicable, pretrial
inmates will be housed separately from convicted inmates.]
A BP-S203 will be used for the Notice of Separation.
a. Security Threat Inmates. A pretrial inmate who presents a
risk to the institution’s security and orderly running will be
housed where appropriate security is provided. When
practicable, separation from convicted inmates must be
maintained. At each review, staff must consider whether that
inmate is appropriate for placement in less secure housing (see
Section 12).
b. Deportable Alien. A deportable alien detainee who is in
Bureau custody immediately after completing a sentence for a
felony conviction does not need to be housed in a pretrial or
special housing unit separate from convicted inmates.
Programming and work, other than housekeeping tasks in the
inmate's cell and in the community living area, remain voluntary.
c. SENTRY Review. Prior to any housing change, staff must
review SENTRY for possible separatees and other management
concerns and document this review in the Inmate's Central File.
d. Change In Status. Because pretrial inmates are to be
separated to the extent practicable from inmates who are
convicted and awaiting sentence, staff should verify as quickly
as possible the status of a pretrial inmate who is returning from
a court appearance and who had been separated from convicted
inmates. When a pretrial inmate is convicted and awaiting
sentencing, the inmate no longer needs to be separated from
convicted inmates.

PS 7331.04
1/31/2003
Page 11
When staff receive official notification that a pretrial inmate
has pleaded or been found guilty, the inmate is no longer
regarded as pretrial, and staff must change the ARS from pretrial
(A-PRE) to holdover (A-HLD) immediately, pending sentencing and
initial designation. The inmate will remain in holdover status
until received at the designated institution.
Close coordination with other agencies such as the U.S.
Attorney's Office, Clerk of the Court, Pretrial Services, USPO,
and USMS is encouraged.
e. Responsibility. The Warden will delegate responsibility
for supervising the housing area for pretrial inmates to a fulltime manager or supervisor, who may have collateral duties.
12.

[CUSTODY

§551.105

a. Staff ordinarily will supervise a pretrial inmate as if
classified "In" custody.
b. Where circumstances warrant, staff may supervise a pretrial
inmate according to procedures for other custody levels.]
For example, staff may consider a custody increase if
verifiable information is available to justify such action. A
memorandum approving this action, signed by the Warden, will be
maintained in the Inmate's Central File.
A reduction in custody requires the Regional Director's
approval. In making this decision, all relevant information will
be forwarded to the regional office for consideration. The
Regional Director will maintain a written record including
reasons for approval.
13. [INSTITUTIONAL EMPLOYMENT §551.106. Unless a pretrial
inmate signs a waiver of his or her right not to work, the Warden
may not require the inmate to work in any assignment other than
housekeeping tasks in the inmate's own cell and in the community
living area.]
The work waiver segment of the BP-S203 will be used.
14. [PRETRIAL INMATE REVIEWS §551.107. Staff shall conduct
regular reviews of a pretrial inmate's status.]

PS 7331.04
1/31/2003
Page 12
Wardens will identify unit staff responsible for conducting these
reviews. Unit staff are to use a variety of schedules to ensure
that these reviews take place. A unit team for pretrial inmates
must have, at a minimum, two unit staff selected from among the
unit manager, case manager, and counselor.
The unit manager is responsible for ensuring the scheduling of
pretrial inmate reviews and for determining whether the inmate
has been found guilty by the court of the offense since the last
review.
Typically, in any pretrial population there are high security,
high profile inmates who may pose significant threats to other
inmates, themselves, staff, or to the community. The need to
identify and monitor these inmates regularly is paramount.
Unit staff should be aware of court appearance dates and should
facilitate movement to an institution upon sentencing and
designation.
[a. Each pretrial inmate shall be scheduled for an initial
review by the unit team within 21 calendar days of the inmate's
first arrival at the institution, and subsequent reviews shall be
conducted at least every 90 days.]
The initial and subsequent reviews are to assess all factors
relating to the inmate's detention, including the practicability
of separation from convicted inmates.
[b. The inmate shall be notified at least 48 hours prior to
the inmate's scheduled review.
c. A pretrial inmate is expected to attend these reviews. If
the inmate refuses to appear, staff shall document in the record
of the meeting the inmate's refusal and, if known, the reason for
refusal.
d. Inmate reviews are to be documented on the Pretrial Inmate
Review Report.]
A BP-S561 will be used.
15. [PERFORMANCE PAY §551.108. The Warden may approve a
pretrial inmate for performance pay and special awards.]

PS 7331.04
1/31/2003
Page 13
16. [COMMUNITY ACTIVITIES

§551.109

a. The Warden may not grant a furlough to a pretrial inmate
(18 U.S.C. § 3622).
b. In an emergency, staff shall facilitate contact with the
pretrial inmate's attorney of record, who may seek from the court
a decision concerning release from custody or an escorted trip.]
In addition, staff are to notify the U.S. Attorney’s Office
assigned to the case and the USMS of the existing emergency.
Staff will document contact with each of these agencies in the
Inmate's Central File.
[c. Except by order of the court, a pretrial inmate may not be
considered for participation in community programs.]
The Warden will establish procedures with the USMS when it is
necessary to escort a pretrial inmate.
17.

[RELIGIOUS PROGRAMS

§551.110

a. When consistent with institution security and good order,
pretrial inmates may be allowed the opportunity to participate in
religious programs with convicted inmates.
b. Staff shall ensure that pretrial inmates who do not
participate in religious programs with convicted inmates have
access to other religious programs.]
18. [MARRIAGE §551.111. A pretrial inmate may request
permission to marry in accordance with current Bureau of Prisons
policy for convicted inmates. Staff shall contact the court,
U.S. Attorney, U.S. Marshals Service, and in the case of an
alien, the Immigration and Naturalization Service, to advise of
the marriage request of the pretrial inmate and to request their
comments.]
Staff will document all contacts with liaison officials in the
Inmate's Central File.
19. [EDUCATION

§551.112

a. A pretrial inmate may participate in correspondence and
self-study educational courses. Institutional staff may also
arrange for educational assistance to the pretrial inmate through
the use of contract personnel or community volunteers.

PS 7331.04
1/31/2003
Page 14
b. When consistent with institution security and good order,
pretrial inmates may have access to the institution's educational
program.]
20.

[COUNSELING

§551.113

a. When consistent with institution security and good order,
pretrial inmates may be allowed the opportunity to receive
counseling services with convicted inmates.
b. Staff shall ensure that pretrial inmates who do not receive
counseling services with convicted inmates have access to other
counseling services.]
21.

[MEDICAL, PSYCHIATRIC AND PSYCHOLOGICAL

§551.114

a. Staff shall provide the pretrial inmate with the same level
of basic medical (including dental), psychiatric, and
psychological care provided to convicted inmates.]
When a pretrial inmate is undergoing psychiatric evaluation or
treatment, local procedures will be developed to ensure medical
staff determine the competency of a pretrial inmate who requests
to waive his or her right not to work. If the inmate is not
competent to understand the consequences of signing the work
waiver, the inmate may not be compelled to work other than to
perform housekeeping tasks in the inmate’s own cell or in the
community living area.
[b. Staff shall advise the court, through the U.S. Marshal, of
medication the pretrial inmate receives which may alter the
inmate's courtroom behavior.]
Evaluation of the need for court notification must be made for
all medication contemplated for a pretrial inmate. Special care
must be taken when evaluating the possible impact of medication
which may be used to treat psychiatric conditions, even if the
instant proposed use is for a non-psychiatric condition.
A copy of all court notifications will be provided to the
U.S. Attorney’s Office and the inmate’s attorney. Notification
responsibilities may not be delegated below the department head
level.
Local procedures will be established with the USMS and the U.S.
Attorney’s office regarding the preferred method of notification.

PS 7331.04
1/31/2003
Page 15
Psychiatric Medication. For forensic pretrial inmates,
court notification should be made in accordance with the Health
Services Manual. For non-forensic pretrial inmates, court
notifications must occur as soon as possible.
[c. In event of serious illness or death of a pretrial inmate,
staff shall notify the committing court, U.S. Marshal, U.S.
Attorney's Office, the inmate's attorney of record, and the
designated family member or next of kin.]
In the event of death, the Warden will confirm these
notifications in a letter explaining the circumstances of the
death, with a copy to the Regional Director.
22.

[RECREATION

§551.115

a. When consistent with institution security and good order,
pretrial inmates may be allowed the opportunity to participate
with convicted inmates in recreational activities. Staff shall
ensure that inmates who do not participate in recreational
activities with convicted inmates have access to other
recreational activities.
b. At a minimum, and except as noted in paragraph (d) of this
section, staff shall provide the pretrial inmate with the
following recreational opportunities:
(1) One hour daily of outside recreation, weather
permitting; or
(2)

Two hours daily of indoor recreation.

c. Staff shall make recreation equipment available to the
pretrial inmate including, but not limited to, physical exercise
equipment, books, table games, and television.
d. Staff shall provide the pretrial inmate housed in
Administrative Detention or Disciplinary Segregation with
exercise as provided by the Bureau of Prisons rules on inmate
discipline. (See 28 CFR part 541, subpart B.)]
28 CFR part 541, subpart B refers to the Program Statement on
Inmate Discipline and Special Housing Units.

PS 7331.04
1/31/2003
Page 16
[e. Provisions of paragraphs (b) and (c) of this section must
be carried out unless compelling security or safety reasons
dictate otherwise. Institution staff shall document these
reasons.]
23.

[DISCIPLINE

§551.116

a. Staff shall require the pretrial inmate to abide by Bureau
of Prisons rules on Inmate Discipline (see 28 CFR part 541,
subpart B), subject to the limitations of §551.106 of this part.]
§551.106 refers to Section 13, Institutional Employment, of this
PS.
[b. Staff shall advise the court, through the U.S. Marshal, of
repeated or serious disruptive behavior by a pretrial inmate.]
(1) Staff will also advise the relevant U.S. Attorney’s
Office of repeated or serious disruptive behavior by a pretrial
inmate.
(2) When a pretrial inmate violates any Bureau rule on
inmate discipline, not just repeated or serious disruptive
behavior, the USPO assigned to prepare the Presentence
Investigation Report must be advised.
Local procedures will be established with the USMS, the
U.S. Attorney’s Office, and the USPO regarding the preferred
method of notification. Copies of the notifications will be
provided to the Regional Designator after the inmate is sentenced
to facilitate the appropriate institution assignment.
24.

[ACCESS TO LEGAL RESOURCES

§551.117

a. The Warden shall provide the opportunity for pretrial
inmate-attorney visits on a seven-days-a-week basis.]
Attorney visits for pretrial inmates may be conducted at times
other than established visiting hours with the approval of the
Warden or designee. Wardens will establish hours for attorney
visiting and communicate them to the local legal community.
[b. Staff shall provide pretrial inmates with access to legal
materials in the institution.]

PS 7331.04
1/31/2003
Page 17
A basic law library is to be established for pretrial housing
units if prisoners in these units do not have access to the
institution's main law library. Procedures for obtaining legal
material not contained in a basic law library, but contained in
the institution's main law library, will be established locally
(see the Program Statement on Legal Activities, Inmate).
[c. Staff shall allow the pretrial inmate, upon the inmate's
request, to telephone the inmate's attorney as often as resources
of the institution allow.]
25.

[PROPERTY

§551.118.

a. A pretrial inmate may retain personal property as
authorized for convicted inmates housed in administrative
detention units. (See 28 CFR part 541, subpart B.)]
28 CFR, part 541, subpart B refers to the Program Statement on
Discipline and Special Housing Units.
Institution procedures will be consistent with any instructions
from the court. Institution staff are responsible for proper
storage and accountability of a pretrial inmate's property.
Property which cannot be stored due to lack of space at the
institution will be mailed at government expense to an address
supplied by the inmate.
[b. Staff may store the pretrial inmate's unauthorized
personal property until the individual is released, transferred
to another facility, or sentenced and committed to a federal
institution.
c. Staff may supply the pretrial inmate with clothing for
court appearances, or the inmate may supply his or her own.]
Exchanges will be authorized at least once a week. When the
institution provides the pretrial inmate with court clothing, the
court is to be contacted to determine the minimum clothing
requirements deemed appropriate for courtroom appearances.
26.

[RELEASE OF FUNDS AND PROPERTY OF PRETRIAL INMATES §551.119

a. Staff shall establish procedures which allow for the
release of funds and personal property to pretrial inmates
released during other than normal business hours.

PS 7331.04
1/31/2003
Page 18
b. Staff shall ensure that pretrial inmates are informed of
existing policy relative to the commissary account and the
deposit/release of funds.]
27. [VISITING §551.120. Staff shall allow pretrial inmates to
receive visits in accordance with the Bureau's rule and local
institution guidelines on visiting. Staff may allow a pretrial
inmate special visits to protect the inmate's business interests
or to help prepare for trial.]
At a minimum, pretrial inmates will receive approval for visits
from immediate family. These persons include mother, father,
step-parents, foster parents, brothers and sisters, spouse, and
children.
28. INSTITUTION SUPPLEMENT. Wardens at institutions where 100
or more beds have been allocated to the USMS must issue an
Institution Supplement to implement this PS.
a. Purpose. The Institution Supplement’s purpose is to
describe local procedures for managing pretrial inmates. It is
necessary to identify which staff members, by position, have been
designated responsibility for specific procedures.
b. Review and Approval. Institution Supplements require
review by the regional office and the Detention Services Branch
(DSB), Correctional Programs Division, Central Office. Once the
regional office review is completed, the regional office should
forward it to the DSB for approval. The DSB will respond in
writing to the Warden and to the Regional Correctional Programs
Administrator.
c. Required Procedures. The Institution Supplement must
include at a minimum, procedures for implementing these
requirements:
(1)

Admitting pretrial inmates;

(2) Informing the Warden of inmates whose cases have
generated broad publicity or could bring particular attention to
the Bureau;
(3) Requiring SENTRY review before a housing assignment
change for potential separatees or other management concerns;
(4) Specifying procedures for operating pretrial inmate
housing areas;

PS 7331.04
1/31/2003
Page 19
(5) Specifying procedures for obtaining legal materials in
the institution's main law library;
(6) Ensuring all pretrial inmates are afforded access to
leisure library materials and other education programs;
(7) Allowing all pretrial inmates access to counseling
services, if they so request, and how they can be accessed;
(8) Establishing notification procedures when a pretrial
inmate is receiving psychiatric medication; and/or any other
medication that may alter the inmate’s courtroom behavior;
(9) Establishing notification procedures when a pretrial
inmate violates Bureau disciplinary rules; and
(10)
29.

FORMS.

Providing for the exchange of court clothing.
The following forms may be obtained through BOPDOCS:

a. Federal Prison System Pretrial Inmate Work Waiver/Notice
of Separation (BP-S203),
b.

Pretrial Inmate Interview (BP-S562), and

c.

Pretrial Inmate Review Report (BP-S561).

/s/
Kathleen Hawk Sawyer
Director

